Citation Nr: 0945795	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-10 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
fractured lumbar spine with traumatic arthritis, currently 
rated as 20 percent disabling.  

2. Entitlement to service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran retired from service in May 1987 after more than 
23 years of active military duty.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO continued the 
current evaluation of 20 percent for the residuals of a 
fractured lumbar spine with traumatic arthritis and denied 
service connection for "a left eye condition (claimed as 
blindness in the left eye)."  

In the Veteran's November 2005 notice of disagreement, he 
mentioned greater amount of bone loss "due to service 
connected radiation therapy."  The Veteran is 
service-connected for the residuals of post radiation therapy 
for adenocarcinoma of the prostate.  This matter is referred 
to the RO for consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for a left eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The residuals of a fractured lumbar spine with traumatic 
arthritis have not resulted in forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Ankylosis, bed 
rest prescribed by a physician, and significant radiculopathy 
have not been shown.  




CONCLUSION OF LAW

The schedular criteria for residuals of a rating in excess of 
20 percent for a fractured lumbar spine with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.14, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5235 to 
5243 (2009); 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a February 2005 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  
In a March 2006 letter, the RO also notified the Veteran of 
the process by which effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the 
Veteran was sent a letter in March 2009 which informed him of 
the relevant diagnostic codes.  The Board finds that the 
Veteran has received adequate notice regarding his increased 
rating claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (DCs).  
38 C.F.R. § 4.27 (2009).  In exceptional cases, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2009).  For an extraschedular 
evaluation to apply, there generally must be a "finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  

DC 5003 states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003 (2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine for diagnostic codes 5235 to 5243 provides for the 
rating of disabilities of the spine.  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent).  38 C.F.R. § 4.71a (2009).  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, as well as neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  

III. Analysis

The history of the Veteran's disability shows that the 
residuals of a fractured lumbar spine with arthritis was 
granted at 0 percent disabling (effective June 1, 1987) in a 
September 1987 RO decision.  In February 1993, this 
evaluation was increased to 10 percent (effective July 10, 
1990) and increased again in February 2002 to 20 percent 
(effective November 13, 2000).  In June 2003, the RO 
continued and confirmed the current evaluation of residuals 
of a fractured lumbar spine with traumatic arthritis.  The 
Veteran currently contends that his service-connected 
disability warrants a higher rating.  

In May 2005, the Veteran received a VA examination.  The 
Veteran related his current medical history and the examiner 
noted increased pain in the back in the past 8 months with 
burning bilateral radiculopathy.  His pain was constant 
without flare ups.  He had occasional numbness in both legs.  
He could walk unaided but used a back brace.  He could walk 
one and a half blocks and had no history of falls.  He could 
complete the following unaided: eating, grooming, bathing, 
toileting, and dressing.  When asked about limitations, he 
stated had worked part-time for a minor league baseball team, 
but had to quit recently because he could not cut grass 
anymore.  

Range of motion was measured as follows: 

Forward flexion
0 to 60 Degrees
Extension
0 to 15 Degrees
Right lateral 
flexion
0 to 15 Degrees
Left lateral 
flexion
0 to 15 Degrees
Right lateral 
rotation
0 to 15 Degrees
Left lateral 
rotation
0 to 15 Degrees

All range of motion measurements were with pain but there was 
no additional limitation to motion after repetitive motion.  
As mentioned, no flare ups were reported.  

A sensory examination, including the sacral segments, was 
normal.  A motor examination showed no atrophy, normal tone 
and strength along with symmetrical 2 + deep tendon reflexes.  

A radiographic record (X-ray) of the lumbar spine showed to 
be consistent with degenerative disc disease.  The impression 
was prominent degenerative disc disease at L4-5 and L5-S1 
with wedging and spurring; there was no significant change 
since the last examination.  

An August 2005 private physical therapy record showed the 
range of motion listed, but no scale for the measurements was 
given.  Range of motion of the lumbar spine was not within 
full limits.  In September 2004, a physical therapy discharge 
record showed the Veteran reported improvement, but missed 
his appointment and range of motion could not be measured.  

A June 2009 private magnetic resonance imaging report showed, 
essentially, an impression of degenerative disc disease of 
the lumbar spine, including severe loss of disc height and 
endplate degenerative changes of L4-L5.  

The evidence does not show required bed rest prescribed by a 
physician due to intervertebral disc syndrome.  As a result, 
the Veteran's back disability will be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
relevant diagnostic codes are rated under the same criteria.  
38 C.F.R. § 4.71a.  

Based on the evidence in the file, the Board finds that a 
higher evaluation for the residuals of a fractured lumbar 
spine with traumatic arthritis in excess of 20 percent is not 
warranted.  There was no evidence in the May 2005 VA 
examination report or in any private medical records that the 
Veteran has unfavorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 
30 degrees or less.  38 C.F.R. § 4.71a.  Additionally, the 
criteria for a separate evaluation for neurological deficits 
are also not met; although the Veteran reported numbness to 
his leg at the May 2005 VA examination, the examiner found no 
objective signs of radiculopathy.  38 C.F.R. § 4.124a.  

The Board has considered the Veteran's arthritis in his back.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  In this case, as the 
Veteran is currently receiving a compensable evaluation for 
limitation of motion of the spine under the general rating 
formula, arthritis does not provide a basis to increase the 
Veteran's evaluation.  

The Board has considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Functional 
loss due to pain must be supported by pathology and shown 
through objective observation.  Johnston v. Brown, 10 Vet. 
App. at 84-85.  At the May 2005 VA examination, the examiner 
found that the Veteran's range of motion was not affected by 
repetition of use.  As a result, the Board finds a lack of 
probative evidence that the low back disability is to such a 
degree to warrant an increased rating.  Additionally there 
are insufficient objective findings of deformity; 
incoordination; atrophy; and inflammation or swelling on use.  
See 38 C.F.R. § 4.45.   

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, 21 Vet. App. at 509-510.  However, 
the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  A 
staged rating is not warranted.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The May 2005 examiner did note that the Veteran asserted he 
had to quit his part-time job mowing grass due to his back.  
38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected back 
disability result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  The 
current 20 percent evaluation contemplates a significant 
degree of industrial impairment.  Thus, consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for low back disability for any portion of the 
rating period on appeal.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased evaluation for the residuals of a 
fractured lumbar spine with traumatic arthritis is denied.  


REMAND

The Veteran filed a claim for service connection for an eye 
disability or "left eye blindness."  His service treatment 
records note he had refractive error while in service.  The 
Veteran is currently service-connected for, among other 
things, hypertension.  

In March 2004, a private progress note showed the left eye 
was positive for scotoma and metamorphopsia.  The assessment 
was compound hypermetropic astigmatism for both eyes and 
cataracts of both eyes causing decreased visual acuity.  Also 
diagnosed was "macular drusen temp to optic nerve head of 
the left eye, longstanding" and hypertension with mild 
crossing changes of both eyes.  

A June 2004 letter written by a vitreoretinal surgeon from an 
optometry school (Dr. D.) addressed the question of what 
caused a hemorrhage in the Veteran's left eye.  

Regarding the etiology of your father's subretinal 
hemorrhage, I simply do not know the cause, but my 
best guess is that he suffered this from a 
choroidal neovascular membrane.  Though age 
related macular degeneration is less common in 
African-American's (sic), it can occur, and the 
fact that your father has some drusen in his right 
eye certainly makes this a possibility.  Likewise, 
even though the digital fluorescein angiography 
study suggests that this was caused by a choroidal 
neovascular membrane, I do not think we can rule 
out the possibility that a macroaneurysm caused 
this subretinal hemorrhage.  

The surgeon went on to note that the Veteran had high blood 
pressure, which is a risk factor for a macroaneurysm.  

In June 2005, a private eye doctor record shows it was 
explained to the Veteran that if his left eye goes untreated 
his right eye will deteriorate.  It was mentioned that he had 
nuclear sclerosis and must watch closely for any changes.  
The note stated he had unrelated neovascularization not 
related to hypertension.  

In April 2007, Dr. D. wrote another letter, noting the 
Veteran's hypertension.  In April 2004, the Veteran had a 
large subretinal hemorrhage in his left eye.  "We are unsure 
as to the cause of this hemorrhage but it may be related to 
his hypertension (i.e. retinal macro aneurysm).  This could 
also be from age-related macular degeneration (the polypoidal 
variant thereof)."  

A June 2009 Dr. D. letter again acknowledged the Veteran's 
hypertension and then stated that the Veteran had been 
treated for a 'polypoidal' variant of age-related macular 
degeneration in both eyes.  "He has also a large subretinal 
hemorrhage in his left macula (or central retina) that we 
felt might have been compounded by his hypertension (i.e. by 
possible retinal macroaneurysm)."  

On remand, the Veteran should be given proper notice 
regarding service connection for an eye disability as 
secondary to his hypertension.  Additionally, the Veteran 
should be given a VA examination to address the etiology of 
any current left eye pathology.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1. Provide the Veteran with a notice 
letter that informs him of the information 
and evidence not of record that is 
necessary to substantiate his claim for 
service connection for an eye disability, 
on a direct basis and as secondary to 
service-connected hypertension.  

2. Schedule the Veteran for a pertinent VA 
examination.  The examiner should 
specifically determine the following: 
*	whether there is a 50 percent 
probability or greater that any 
current left eye disability had it's 
onset or increased in severity while 
the Veteran was in service and
*	whether there is a 50 percent 
probability or greater that the 
Veteran's service-connected 
hypertension (a) caused or (b) has 
caused any current left eye 
disability to increase in severity.  
If so, the examiner should specify 
the measurable degree of current left 
eye disability that is attributable 
to the service-connected 
hypertension.  
*	The examiner should reference Dr. 
D.'s letters (June 2004, April 2007 
and June 2009) and the June 2005 
private eye doctor record.  

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  The rationale for all 
opinions must be provided.  

3. Readjudicate the issue of entitlement 
for service connection for a left eye 
disability on direct basis and as 
secondary to service-connected 
hypertension.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


